Exhibit 10.Q
 
Kingstone Companies, Inc.
1154 Broadway
Hewlett, New York 11557




 
February 23, 2012




To:  Barry Goldstein


Dear Barry:


Reference is made to the Stock Option Agreements, dated as of October 16, 2007
and March 24, 2010, between Kingstone Companies, Inc. (formerly DCAP Group,
Inc.) (the “Company”) and you (the “Agreements”).


Pursuant to Section 13 of the Company’s 2005 Equity Participation Plan (the
“Plan”), you shall have the right to exercise the outstanding options granted
pursuant to the Agreements, in whole or in part, by having the Company reduce
the number of shares otherwise issuable by a number of shares having a fair
market value (as defined in the Plan) equal to the exercise price of the option
being exercised.


Except as amended hereby, the Agreements shall continue in full force and effect
in accordance with their terms.


Very truly yours,


KINGSTONE COMPANIES, INC.




By: /s/ Victor Brodsky
      ____________________
      Victor Brodsky
      Chief Financial Officer